Title: To Thomas Jefferson from Edmund Randolph, 28 January 1787
From: Randolph, Edmund
To: Jefferson, Thomas



Sir
Richmond January 28. 1787.

When I came lately into office, I found two letters from your excellency to my predecessor unanswered. I cannot ascertain the dates, being at present unable to have recourse to them; but the subject of this address will point to the letters themselves.
The executive are much indebted to you for your humane attention to Mercier: and I am authorized to assure you, that your disbursements shall be repaid by this commonwealth. His family is unknown to us; but I have circulated in the place of his former residence such information of his distress, as will reach the ears of his relations, if he has any there.
Altho’ a special vote was not taken in council concerning the cancelling of the Marquis’s signature to Mr. Littlepage’s note, the propriety of the step seemed to be universally assented to. For myself, I should have been really mortified, had it remained attached to the obligation. It was presented to the treasurer and Mr. Benjamin Lewis; the former of whom said, that he had never received a shilling towards discharging it, and the latter, that he should not pay a shilling for that purpose. A formal protest is not sent; because it is presumed, that Mr. Littlepage will acquiesce in my statement of the facts. Every effort in our power shall be made for the remittance of the funds, to be applied to the purchase of arms. We sincerely thank you for your exertions; and if it would not add too much to the trouble already given, we beg your excellency to direct an inquiry to be made for the bayonets, which by mistake, we suppose, were omitted, when the late importation of arms was sent off. I mention this omission from the report of Colo. Meriwether, our military assistant, who possibly may not have minutely examined the Cases: and they are not now within my own reach.
I beg you to put yourself to no inconvenience, if you should wish to take a credit for the money advanced for the directors of the public buildings. I have pressed the treasurer, however, to replace it in your hands by the first oppurtunity. I trust this will be shortly done.

I have the honor sir to be with the highest respect and esteem yr. excellency’s mo. ob. & very hbl. serv.,

Edm: Randolph

